Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 03/09/2021, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn.  

Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 03/09/2021, with respect to the previous 112 rejections of claims 7 and 10 have been fully considered and are persuasive.  The previous 112 rejections of claims 7 and 10 have been withdrawn.

Applicant's arguments filed 03/09/2021 regarding the previous 112 rejection of claims 1 and 2 have been fully considered but they are not persuasive. Applicant amendments have not clarified the indefiniteness of claims 1 and 2. Please see below for further details.

Applicant's arguments filed 03/09/2021 regarding the prior art rejections of claims 1 and 9 have been fully considered but they are not persuasive. 
	Applicant argues on page 8 that the prior art combination of Weizman, in view of Hu does not teach the claim amendments of claims 1 and 9. However, it is believed that Hu teaches the argued amended claim limitation “wherein echo signals of a set number of [Hu - ¶0047, wherein 2D spoiled gradient echo sequences were used that include Cartesian sampling trajectories. ¶0048-0049, wherein for all imaging sequences (fully sampled and the different under-sampling patterns), the low frequency points of the k-space were fully acquired. Therefore, each pulse sequence includes echo signals that include data from the center k-space lines and steps. See also rest of reference.]. Please see prior art rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “wherein the control unit controls the measurement unit such that the measurement unit under-samples the second imaging sequence” is the measurement data obtained during the second imaging sequence is under-sampled. Therefore, the claim is considered indefinite. 
	Claims 2-8 and 11-12 are rejected for depending on claim 1.

Regarding claim 2, the limitation “wherein the control unit controls the measurement unit to fully sample the first imaging sequence” is considered indefinite. It is unclear how the first imaging sequence is fully sampled. Pulse sequences are not measured, so therefore, it is not clear how the first imaging sequence is fully sampled. To the examiner, it would make sense if the measurement data obtained during the first imaging sequence is fully sampled. Therefore, the claim is considered indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weizman (US 2016/0063739), in view of Hu (US 2015/0346303).

Regarding claim 1, Weizman teaches a magnetic resonance imaging (MRI) apparatus comprising: 
	a measurement unit that executes a first imaging sequence and a second imaging sequence having different contrasts for a target, the measurement unit configured to measure a nuclear magnetic resonance signal from a subject in each of the imaging sequences [¶0064, wherein a T2 weighted scan is used to create a reference image and a FLAIR pulse sequence is used to create a second image. See also ¶0037-0060 and rest of reference which discloses acquiring different images using different pulse sequence.]; 
	a control unit that controls an operation of the measurement unit [Fig. 2, wherein the MRI apparatus includes a controller to acquire the MR images. See also rest of reference.]; 
	 an image processing unit that creates an image of the target using measurement data including the nuclear magnetic resonance signal measured in each of the first imaging sequence and the second imaging sequence [Fig. 2, wherein the MRI apparatus includes a computer to reconstruct the MR images. See also rest of reference.];
[¶0064, wherein the FLAIR imaging sequence is undersampled. See also rest of reference.];
	wherein the image processing unit includes a data restoration unit that restores the measurement data obtained by under-sampling using compressed sensing [¶0044-0058, wherein compressed sensing is used. See also Equations 2-4 and rest of reference.]; a conversion unit that converts measurement data and image data; and a difference image computation unit that computes a difference between images obtained by different imaging sequences [¶0047, wherein the difference between the reference image and the other image can be used for an improved reconstruction of an image. See also equations 2-4, which take the difference between the reference and other image. and rest of reference.]; and 
	wherein the data restoration unit performs data restoration to minimize an L1 norm for a difference image between an image obtained by execution of the first imaging sequence and an image obtained by execution of the second imaging sequence [¶0047, wherein the difference between the reference image and the other image can be used for an improved reconstruction of an image and an L1 norm minimization is used. See also equations 2-4, which take the difference between the reference and other image. and rest of reference.].
	However, Weizman is silent in teaching wherein echo signals of a set number of encoding steps are collected in both of the first imaging sequence and the second imaging sequence, the echo signals being included within the image data.
	Hu, which is also in the field of MRI, teaches wherein echo signals of a set number of encoding steps are collected in both of the first imaging sequence and the second imaging [¶0047, wherein 2D spoiled gradient echo sequences were used that include Cartesian sampling trajectories. ¶0048-0049, wherein for all imaging sequences (fully sampled and the different under-sampling patterns), the low frequency points of the k-space were fully acquired. Therefore, each pulse sequence includes echo signals that include data from the center k-space lines and steps. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Weizman and Hu because Weizman teaches performing compressed sensing in MRI and Hu also teaches compressed sensing in MRI and teaches that it is known to acquire low-frequency k-space lines for all sampling patterns. [Hu - ¶0078-0079. See also rest of reference]. It is known that that the center of k-space contains low spatial frequency information, determining overall image contrast, brightness, and general shapes. Therefore, acquiring the center of the k-space is very important.

Regarding claim 2, Weizman and Hu teach the limitations of claim 1, which this claim depends from.
	Weizman and Hu further teaches wherein the control unit controls the measurement unit to fully sample the first imaging sequence [Weizman - ¶0064, wherein the T2 scan is fully sampled. Hu - ¶0048. See also rest of both references.].

Regarding claim 3, Weizman and Hu teach the limitations of claim 1, which this claim depends from.


    PNG
    media_image1.png
    31
    437
    media_image1.png
    Greyscale

wherein IwoSAT and IwSAT respectively represent an image obtained by the first imaging sequence and an image obtained by the second imaging sequence, Fu represents a Fourier transform, y denotes measurement data obtained in the second imaging sequence, and λ is a coefficient [See equation 3. See also rest of reference.].
	However, Weizman is silent in teaching the equation including “argmin” instead of “min”. 
	Hu, which is also in the art of MRI, teaches a similar equation as the claimed equation and includes argmin [¶0079. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Weizman and Hu because Weizman teaches performing compressed sensing in MRI and Hu also teaches compressed sensing in MRI and teaches that it is known to use argmin in the equations when processing the acquired MRI data [Hu - ¶0078-0079. See also rest of reference].

Regarding claim 4, Weizman and Hu teach the limitations of claim 3, which this claim depends from.
	Weizman and Hu both teach wherein Equation (1) further includes at least one of a term that minimizes an L1 norm of a sparse transformation space and a term that minimizes a total Weizman – ¶0047 and Equation 3, see regularization term. Hu – abstract; ¶0018; ¶0030; ¶0079-80. See also rest of both references.].

Regarding claim 8, Weizman and Hu teach the limitations of claim 1, which this claim depends from.
	Weizman is silent in teaching wherein the first imaging sequence and the second imaging sequence correspond to non-contrast angiographic imaging sequences, and the second imaging sequence includes a pulse for labeling the target.
	Hu, which is also in the field of MRI, teaches wherein the first imaging sequence and the second imaging sequence correspond to non-contrast angiographic imaging sequences, and the second imaging sequence includes a pulse for labeling the target [¶0044, wherein arterial spin labelling is performed and includes the first imaging sequence and the second imaging sequence correspond to non-contrast angiographic imaging sequences, and the second imaging sequence includes a pulse for labeling the target.].
	would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Weizman and Hu because Weizman teaches performing compressed sensing in MRI and Hu also teaches compressed sensing in MRI and teaches that it is known to use arterial spin labelling with compressed sensing [Hu - ¶0042-0044. See also rest of reference]. 

Regarding claim 9, Weizman teaches an image processing apparatus for performing image reconstruction using compressed sensing, the image processing apparatus comprising: 
[¶0064, wherein a T2 weighted scan is used to create a reference image and a FLAIR pulse sequence is used to create a second image. See also ¶0037-0060 and rest of reference which discloses acquiring different images using different pulse sequence.];  
	32a conversion unit that respectively converts the first measurement data and the second measurement data into first image data and second image data [Fig. 2, wherein the MRI apparatus includes a computer to reconstruct the MR images. See also rest of reference.]; and 
	a data restoration unit that restores under-sampled measurement data [¶0044-0058, wherein compressed sensing is used. See also Equations 2-4 and rest of reference. ¶0047, wherein the difference between the reference image and the other image can be used for an improved reconstruction of an image and an L1 norm minimization is used. See also equations 2-4, which take the difference between the reference and other image. and rest of reference.];
	 wherein the data restoration unit performs a calculation using compressed sensing to minimize an L1 norm for difference data, the difference data determined between first image data and the second image data [¶0044-0058, wherein compressed sensing is used. See also Equations 2-4 and rest of reference. ¶0047, wherein the difference between the reference image and the other image can be used for an improved reconstruction of an image and an L1 norm minimization is used. See also equations 2-4, which take the difference between the reference and other image. and rest of reference.];
[¶0064, wherein a T2 weighted scan is used to create a reference image and a FLAIR pulse sequence is used to create a second image. See also ¶0037-0060 and rest of reference which discloses acquiring different images using different pulse sequence.].
	However, Weizman is silent in teaching wherein echo signals of a set number of encoding steps are collected in both of the first imaging sequence and the second imaging sequence, the echo signals being included within at least one of the first image data and the second image data.
	Hu, which is also in the field of MRI, teaches wherein echo signals of a set number of encoding steps are collected in both of the first imaging sequence and the second imaging sequence, the echo signals being included within at least one of the first image data and the second image data [¶0047, wherein 2D spoiled gradient echo sequences were used that include Cartesian sampling trajectories. ¶0048-0049, wherein for all imaging sequences (fully sampled and the different under-sampling patterns), the low frequency points of the k-space were fully acquired. Therefore, each pulse sequence includes echo signals that include data from the center k-space lines and steps. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Weizman and Hu because Weizman teaches performing compressed sensing in MRI and Hu also teaches compressed sensing in MRI and teaches that it is known to acquire low-frequency k-space lines for all sampling patterns. [Hu - ¶0078-0079. See also rest of reference]. It is known that that the center of k-space 

Regarding claim 10, Weizman and Hu teach the limitations of claim 9, which this claim depends from.
	Weizman and Hu both further teach further comprising a difference image computation unit that obtains a difference between image data obtained by converting the second measurement data restored by the data restoration unit and the first image data, and computes a difference image [Weizman - ¶0047, wherein the difference between the reference image and the other image can be used for an improved reconstruction of an image. See also equations 2-4, which take the difference between the reference and other image and rest of reference. Hu - ¶0012-0013; ¶0018; ¶0020; ¶0033-0051. See also rest of reference.].

Regarding claim 11, Weizman and Hu teach the limitations of claim 1, which this claim depends from.
	However, Weizman is silent in teaching wherein the measurement unit comprises a radiofrequency (RF) coil for detecting a signal generated from a subject, the RF coil comprising a plurality of receiving coils having different sensitivity distributions, and wherein the measurement unit executes thinning imaging at a thinning rate corresponding to a number of receiving coils.
[¶0047, wherein a phase array coil is used. See also rest of reference. ¶0043, wherein SENSE is combined with the imaging and therefore, sensitivity profiles/distributions are determined for each coil. See also rest of reference.], and wherein the measurement unit executes thinning imaging at a thinning rate corresponding to a number of receiving coils [¶0043, wherein SENSE undersamples k-space data according to an acceleration factor that is determined by the number of coils. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Weizman and Hu because Weizman teaches performing compressed sensing in MRI and Hu also teaches compressed sensing in MRI and teaches that it is known to acquire low-frequency k-space lines for all sampling patterns. [Hu - ¶0078-0079. See also rest of reference]. It is known that that the center of k-space contains low spatial frequency information, determining overall image contrast, brightness, and general shapes. Therefore, acquiring the center of the k-space is very important.

Regarding claim 12, Weizman and Hu teach the limitations of claim 11, which this claim depends from.
	Weizman is silent in teaching wherein the sensitivity distributions are used to reconstruct the image at a time of converting the measurement data into the image data.
	Hu further teaches wherein the sensitivity distributions are used to reconstruct the image at a time of converting the measurement data into the image data [¶0043, wherein SENSE is combined with the imaging and therefore, sensitivity profiles/distributions are determined for each coil. Sensitivity profiles are used to correct the signals acquired during SENSE and reconstruct images. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Weizman and Hu because Weizman teaches performing compressed sensing in MRI and Hu also teaches compressed sensing in MRI and teaches that it is known to acquire low-frequency k-space lines for all sampling patterns. [Hu - ¶0078-0079. See also rest of reference]. It is known that that the center of k-space contains low spatial frequency information, determining overall image contrast, brightness, and general shapes. Therefore, acquiring the center of the k-space is very important.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Weizman, in view of Hu, and in further view of Nishihara (“Selective TOF MRA using Beam Saturation pulse”).

Regarding claim 5, Weizman and Hu teaches the limitations of claim 1, which this claim depends from.
	However, Weizman and Hu are silent in teaching wherein the first imaging sequence is a time of flight (TOF) sequence that does not include a pre-saturation pulse, and the second imaging sequence is a TOF sequence that includes a pre-saturation pulse.
	Nishihara, which is also in the field of MRI, teaches wherein the first imaging sequence is a time of flight (TOF) sequence that does not include a pre-saturation pulse, and the second [See Materials and Methods section. See also Table 1 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Weizman and Hu with the teachings of Nishihara because Weizman and Hu teaches that the methods are used to acquire images of tissue (including tissue in the brain) using MRI [Weizman - ¶0059. Hu - ¶0009. See also rest of references.] and Nishihara teaches acquiring images of blood vessels (which are considered tissue) in the brain [Nishihara – Fig. 2 and 4 and Materials and Methods section. See also rest of reference.]. Therefore, by combining the prior art, better images of brain blood vessels can be acquired.

Regarding claim 6, Weizman, Hu, and Nishihara teach the limitations of claim 5, which this claim depends from.
	However, Weizman and Hu are silent in teaching wherein the target is a head blood vessel of the subject, and the pre-saturation pulse is a pulse for selectively exciting a columnar region.	
	Nishihara, which is also in the field of MRI, teaches wherein the target is a head blood vessel of the subject, and the pre-saturation pulse is a pulse for selectively exciting a columnar region [See Materials and Methods section. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Weizman and Hu with the teachings of Nishihara because Weizman and Hu teaches that the methods are used to acquire images of [Weizman - ¶0059. Hu - ¶0009. See also rest of references.] and Nishihara teaches acquiring images of blood vessels (which are considered tissue) in the brain [Nishihara – Fig. 2 and 4 and Materials and Methods section. See also rest of reference.]. Therefore, by combining the prior art, better images of brain blood vessels can be acquired.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Weizman, in view of Hu, and further view of Nishihara, and in furthest view of Edelman (US 9,241,654).

Regarding claim 7, Weizman, Hu, and Nishihara teach the limitations of claim 5, which this claim depends from.
	However, Weizman, Hu, and Nishihara are silent in teaching wherein the control unit controls the measurement unit to alternately measure a plurality of repetition times of the first imaging sequence and one or more repetition times of the second imaging sequence.
	Edelman, which is also in the field of MRI, teaches wherein the control unit controls the measurement unit to alternately measure a plurality of repetition times of the first imaging sequence and one or more repetition times of the second imaging sequence [Col. 9, lines 11-17 wherein the acquisitions can be interleaved.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Weizman, Hu, and Nishihara with the [Edelman - Col. 9, lines 11-17]. 

Claim 7 can also be rejected under 35 U.S.C. 103 as being unpatentable over previously cited Weizman, in view of Hu, and further view of Nishihara, and in furthest view of Miyazaki (US 2017/0131376).

Regarding claim 7, Weizman, Hu, and Nishihara teach the limitations of claim 5, which this claim depends from.
	However, Weizman, Hu, and Nishihara are silent in teaching wherein the control unit controls the measurement unit to alternately measure a plurality of repetition times of the first imaging sequence and one or more repetition times of the second imaging sequence.
	Miyazaki, which is also in the field of MRI, teaches wherein the control unit controls the measurement unit to alternately measure a plurality of repetition times of the first imaging sequence and one or more repetition times of the second imaging sequence [¶0089, wherein the first and second pulse sequence can be alternated. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Weizman, Hu, and Nishihara with the teachings Miyazaki because Miyazaki teaches that alternating acquisitions is a known variation to perform in the art and can be advantageous [Miyazaki - ¶0089]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Weizman, in view of Hu, and further view of Miyazaki (US 2017/0131376).

Regarding claim 13, Weizman, Hu, and Nishihara teach the limitations of claim 5, which this claim depends from.
	However, Weizman and Hu are silent in teaching wherein the second imaging sequence is executed during a repetition of the first imaging sequence.
	Miyazaki, which is also in the field of MRI, teaches wherein the second imaging sequence is executed during a repetition of the first imaging sequence. [¶0089, wherein the first and second pulse sequence can be performed simultaneously. See also Fig. 12. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Weizman and Hu with the teachings Miyazaki because Miyazaki teaches that simultaneous acquisitions of two pulse sequences is a known variation to perform in the art and can be advantageous by reducing the amount of time needed for imaging [Miyazaki - ¶0089. See also Fig. 12 and rest of reference.]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Questions And Answers In MRI: Location of Spatial Frequencies” article which teaches the reason to acquire low-frequency k-space data. “Questions And Answers In MRI: .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RISHI R PATEL/Primary Examiner, Art Unit 2896